RONEY, Circuit Judge,
with whom BELL and AINSWORTH, Circuit Judges, join (concurring specially):
I concur in the result and in most of the text of the above opinion. I do not concur, however, in that portion of the opinion which indicates approval of a temporary hiring quota.
Although the opinion rejects the idea that a hiring quota would dilute valid employment qualifications, that result seems inevitable to me in the context of this case. The record does not indicate the availability of blacks meeting present qualifications. The State reported at oral argument that since the decree the Patrol has hired every black applicant found qualified under present standards. We do not yet know the potential availability of blacks meeting the minimal employment qualifications that will eventually be approved by the District Court. Until qualified blacks become available for employment, a hiring quota will either require employment of underqualified or nonqualified blacks or effect a freeze on hiring. Yet the majority disclaims any suggestion of hiring unqualified people. Moreover, an effective freeze on hiring could subvert the Patrol’s primary purpose of protecting the public.
A temporary requirement that the Patrol hire every black applicant who meets the minimal qualifications which the Court may finally determine to be valid would not invite such an adverse result. Relief of that nature might be in order until a sufficient number of blacks have been hired to overcome the effects of the past discriminatory employment practices on the Patrol. Hiring goals, hiring timetables, and the provision of additional training are all worthy of consideration by the District Court, but a fixed quota, temporary or permanent, could well prove counter-productive.